Citation Nr: 1310710	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-08 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right upper extremity disability, claimed as right hand and arm numbness.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 1996 to February 1997 and from August 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In January 2012, the Board remanded the issues of entitlement to service connection for a low back disability, a left ankle disability, and a right upper extremity disability, claimed as right hand and arm numbness, for further development.  A January 2013 rating decision granted service connection for residual left ankle sprain, partial tear of the anterior fibulotalar ligament, with an evaluation of 10 percent effective December 1, 2006, and service connection for a lumbar condition, with an evaluation of 10 percent effective December 1, 2006.  As those determinations constituted complete grants of service connection for a low back disability and a left ankle disability, those issues are no longer on appeal.

The issue of entitlement to service connection for a right upper extremity disability, claimed as right hand and arm numbness, is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2012, the Board remanded the Veteran's claim to obtain a supplemental opinion from the VA physician who conducted the March 2010 examination.  Specifically, the VA physician was asked to provide an opinion as to the relationship between the Veteran's right upper extremity carpal tunnel syndrome and his active military service based upon a review of the Veteran's claims file in its entirety.  The VA physician was also requested to comment as to the relationship, if any, between the Veteran's left carpal tunnel syndrome and his right upper extremity disability.  Finally, the Board noted that it was unclear whether the VA physician had access to the complete March 2007 report when providing the opinion in March 2010.  

In February 2012, the Veteran's claims file was forwarded to the March 2010 VA physician.  After a review of the Veteran's service treatment records and VA treatment records, the VA physician opined that it was less likely as not that the Veteran's right upper extremity carpal tunnel syndrome was caused by or the result of his active military service or any incident therein.  The VA physician noted that although electrodiagnostic studies in October 2008 and December 2009 showed the Veteran had bilateral carpal tunnel syndrome, an electrodiagnostic examination performed in March 2007 reflected normal findings in the right upper extremity. The VA physician found it significant that the March 2007 examination was performed less than one year after the Veteran's release from active duty and only confirmed that the Veteran had mild left carpal tunnel syndrome.  Additionally, the VA physician stated that there was no relationship at that time between the Veteran's service-connected left carpal tunnel syndrome and the right carpal tunnel syndrome, which was diagnosed more than one year later.

The Board finds the February 2012 opinion inadequate for purposes of determining service connection.  Here, the VA physician did not provide an adequate rationale for the opinion that it was less likely as not that the Veteran's right upper extremity carpal tunnel syndrome was caused by or the result of his active military service or any incident therein.  When providing the rationale for the opinion, the VA physician did not address the Veteran's in-service reports of bilateral arm and hand numbness.  Rather, the VA physician merely repeated the findings that right carpal tunnel syndrome was not shown on the March 2007 electromyogram (EMG) conducted less than one year after separation from active military service.  However, VA laws and regulations do not preclude service connection for a post-service disability where a disability was not shown at the time of separation from service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  When the Veteran does not meet the regulatory requirements for a disability at separation, service connection can still be established if medical evidence shows that a disability is actually due to incidents during service.  38 C.F.R. § 3.303(d) (2012); see also Hensley v. Brown, 5 Vet. App. 155 (1993).  Because the VA physician did not address the Veteran's service treatment records, and more specifically, his competent and credible in-service statements regarding his symptomatology, the Board finds the opinion inadequate.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  

Additionally, although the February 2012 VA physician determined that there was no relationship between the Veteran's service-connected left carpal tunnel syndrome and his right upper extremity disability, she provided no explanation for that conclusion.  The VA physician simply repeated the observation that right carpal tunnel syndrome was diagnosed more than one year later.  For these reasons, the Board finds that the February 2012 supplemental opinion is inadequate for adjudication purposes.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2012). 

Finally, as the evidence of record does not include a copy of the complete March 2007 EMG report, it remains unclear as to whether the VA physician had access to that document.  As such, a complete copy of that should be obtained on remand.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should obtain and associate with the record a complete copy of the March 2007 EMG report.  All actions to obtain the requested record should be documented fully in the claims file.  If a complete copy of the report cannot be located or no such record exists, a memorandum of unavailability should be associated with the claims file and the Veteran should be provided a copy of the memorandum.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current right upper extremity disability.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on the physical examination of the Veteran and review of the claims file, the examiner must offer opinions as to: a) whether it is at least as likely as not that any right upper extremity disability is related to active military service or any incident therein; and b) whether it is at least as likely as not that any right upper extremity disability is either caused or aggravated by any service-connected disability, to include the service-connected left carpal tunnel syndrome and/or the degenerative changes in the acromio-clavicular and glenohumeral joints of the right shoulder.

Note: The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

Note: The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A complete rationale must be provided for any opinion or conclusion expressed.  In doing so, the examiner must specifically comment upon the service treatment records showing the Veteran's reports of numbness in the arms and hands during and after his deployment.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3. After undertaking the development above, readjudicate the Veteran's claim of entitlement to service connection for a right upper extremity disability, claimed as right hand and arm numbness.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


